Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The non-final office action is responsive to U.S. Patent Application 16/952,268. Claims 1-20 are pending.

Drawings
The Examiner contends that the drawings submitted on 11/19/20 are acceptable for examination proceedings. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).



Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-20 of application (15/912,143).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the current application (see mapping below with the patent claim 1) are already covered by application (15/912,143) claim 1. The remaining claims recite limitations that are already anticipated by the comprehensive patent claim 1. Furthermore, the remaining independent claims recite limitations that are already covered by claim 1 of application (15/912,143). The only difference between patent claim 1 and independent claims is an omission of undesired features merely to broaden the claimed invention. However, since the omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karlson, 136 USPQ 184. 
 

Claim 1 of this application (16/952,268)
Claim 1 of application (15/912,143)
Claim 1. A method for provisioning individualized application instances, comprising: 

receiving a request to display an individualized application instance of an application, the request comprising at least one sparse metadata identifier associated with the application instance;








identifying sparse metadata associated with the at least one sparse metadata identifier;

identifying base metadata associated with the application; 



generating the application instance based on the identified sparse metadata and the identified base metadata; and


causing the application instance to be displayed on a graphical user interface associated with the request.

2.    The method of claim 1, wherein the at least one sparse metadata identifier comprises a user identifier associated with the application instance.



3.    The method of claim 1, wherein the at least one sparse metadata identifier comprises a tenant identifier associated with the application instance.


4.    The method of claim 1, wherein the application is an enterprise resource planning application.
Claim 1. A method for provisioning individualized application instances, comprising:

receiving a request to display an individualized application instance of an application, the request comprising at least one sparse metadata identifier associated with the individualized application instance;

obtaining base metadata from a base metadata layer associated with the application,

wherein the base metadata makes up a base application;

identifying sparse metadata from a sparse metadata layer associated with the application, wherein the sparse metadata is identified based on the at least one sparse metadata identifier;

obtaining the sparse metadata from the sparse metadata layer;

generating the individualized application instance from the base metadata and the sparse metadata; and


causing the individualized application instance to be displayed on a graphical user interface associated with the request.

2.    The method of claim 1, wherein the at least one sparse metadata identifier comprises a user 

3.     The method of claim 1, wherein the at least one sparse metadata identifier comprises a tenant identifier associated with the individualized application instance.

4.     The method of claim 1, wherein the application is an enterprise resource planning application.


This is obvious type double patenting rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Darrow et al (US 20180246933 A1), hereinafter Darrow, in view of Pogde et al (US 9916203 B1), hereinafter Pogde. 

Regarding claim 1, Darrow discloses a method for provisioning individualized application instances, comprising: 
(a request is made to display a file list, an application programming interface (API) is used to interact with the graph database to identify if any attachments received by the user meet a criterion associated with the file list and to retrieve metadata associated with the attachments for display in the file list) (see paragraph [0006]).
Darrow does not explicitly disclose identifying sparse metadata associated with the at least one sparse metadata identifier; identifying base metadata associated with the application.
In an analogous art Podge discloses identifying sparse metadata associated with the at least one sparse metadata identifier; identifying base metadata associated with the application (the file replication application identifies changes between a last version and a present version, and wherein the sparse metadata segment tree is used to replicate only a changed part of the file) (abstract and claims 8 and 14);
generating the application instance based on the identified sparse metadata and the identified base metadata (generated or sourced by system 100 may be stored in any number of persistent storage locations and devices, such as local client storage); and
Therefore, it would have been obvious to a person with an ordinary skill in the art at the time of the invention, to incorporate the teachings disclosed by Podge into the teachings of Darrow.

Furthermore Darrow discloses causing the application instance to be displayed on a graphical user interface associated with the request (display of the message and the UI display of the document so that both the message and the document can be viewed on the user's screen) (retrieves the message 108 for display in a communications panel 142 in the productivity application) (see abstract and paragraphs [0006] and [0038]).

Regarding claim 2, Darrow-Podge discloses a method, wherein the at least one sparse metadata identifier comprises a user identifier associated with the application instance (identify messages 108 that have an attachment 110, and to store relational information associated with the electronic message) (Darrow, paragraph [0028]).

Regarding claim 3, Darrow-Podge discloses a method, wherein the at least one sparse metadata identifier comprises a tenant identifier associated with the application instance (Darrow, paragraphs [0028] and [0038]).

Regarding claim 4, Darrow-Podge discloses a method, wherein the application is an enterprise resource planning application (Darrow, paragraph [0026]).


determining, based on the at least one sparse metadata identifier associated with the application instance, that sparse metadata does not exist for one or more user experience elements of the application instance (Darrow, paragraphs [0028] and [0032]); and
identifying base metadata corresponding to the one or more user experience elements for which sparse metadata does not exist (Darrow, paragraphs [0006]).

Regarding claim 6, Darrow-Podge discloses a method, wherein identifying base metadata associated with the application further comprises:
determining, based on the at least one sparse metadata identifier associated with application instance, that sparse metadata does not exist for one or more user interface elements of the application instance (Darrow, paragraphs [0028] and [0032]); and
identifying base metadata corresponding to the one or more user interface elements for which sparse metadata does not exist (Darrow, paragraphs [0006]).

Regarding claim 7, Darrow-Podge discloses a method, wherein identifying base metadata associated with the application further comprises:
determining, based on the at least one sparse metadata identifier associated with the application instance, that sparse metadata does not exist for one or more audio elements of the application instance (Darrow, paragraphs [0028] and [0032]); and
(Darrow, paragraphs [0006]).

Regarding claim 8, Darrow-Podge discloses a method, wherein generating the application instance based on the identified sparse metadata and the identified base metadata comprises generating a plurality of artifacts from the identified sparse metadata and the identified base metadata (Darrow, paragraphs [0006]).

Regarding claim 9, Darrow-Podge discloses a method, wherein the artifacts are generated in an HTML format (generating HTML format is well known in the art).

Regarding claim 10, Darrow-Podge discloses a method, wherein the sparse metadata is created through a no-code generation engine (Darrow, paragraphs [0029]).

Claims 11 is corresponding system claim of method claim 1; therefore, is rejected under the same rationale.

Regarding claim 12, Darrow-Podge discloses a system, wherein base metadata is utilized in generating the application instance for each component of the application instance for which there is no sparse metadata identifier corresponding to the request (generated or sourced by system 100 may be stored in any number of persistent storage locations and devices, such as local client storage) (Podge).


determine, based on the request, whether sparse metadata exists for a plurality of user interface elements associated with application instance and
utilize, for each user interface element for which sparse metadata is determined not to exist, base metadata to generate the application instance (claims 15 and 17).

Regarding claim 14, Darrow-Podge discloses a system, wherein the at least one sparse metadata identifier comprises one or more of: a tenant ID, a user ID, and a geographic zone ID (Darrow, paragraph [0006]).

Claims 15 is corresponding computer-readable storage device claim of method claim 1; therefore, is rejected under the same rationale.

Regarding claim 16, Darrow-Podge discloses a computer-readable storage device, wherein the request further comprises an identifier associated with at least one chunk of sparse metadata for the individualized instance of the application.

Regarding claim 17, Darrow-Podge discloses a computer-readable storage device, wherein the identifier associated with the at least one chunk of sparse metadata for the individualized instance of the application comprises one or more of: a user (see Darrow, paragraph [0006]).

Regarding claim 18, Darrow-Podge discloses a computer-readable storage device, wherein the application is an enterprise resource planning application (Darrow, paragraph [0026]).

Regarding claim 19, Darrow-Podge discloses a computer-readable storage device, wherein the enterprise resource planning application is associated with an enterprise resource planning application suite comprising a plurality of enterprise resource applications (Darrow, paragraph [0026]).

Regarding claim 20, Darrow-Podge discloses a computer-readable storage device, wherein the executable instructions are further executable by the one or more processors for:
receiving a request to switch from the individualized instance of the application to a different one of the plurality of enterprise resource planning applications (see Darrow, paragraph [0006]);
identifying, based on the identifier, sparse metadata associated with the different one of the plurality of enterprise resource planning applications (Podge, abstract and claims 8 and 14); and
causing, based at least in part on the sparse metadata associated with the different one of the plurality of enterprise resource planning applications and base (see Darrow, abstract and paragraphs [0006] and [0038]).

Conclusion
Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFAY YOHANNES whose telephone number is (571)270-7528.  The examiner can normally be reached on M- F 9:00-5:30
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 2-74937493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TESFAY YOHANNES/ 6/5/21Primary Examiner, Art Unit 2441